      Case 2:19-cv-02232-JS-AYS Document 16 Filed 07/08/19 Page 1 of 1 PageID #: 294

      ANDERSON KILL                P.C.
                                                    Attorneys and Counselors at Law

      1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
      TELEPHONE: 212-278-1000 • FAX: 212-278-1733
      www.andersonkill.com
                                                                               Diana Shafter Gliedman, Esq.
                                                                               Dgliedman@andersonkill.com
                                                                                              212-278-1036
      BvECF                                                                               July 8, 2019

      The Honorable Anne Y. Shields
      United States Federal Courthouse
      100 Federal Plaza
      Central Islip, New York 11722

                        Re:   Cary Scott Goldinger and Law Office of Cary Scott
                              Goldinger, P. C. v. Hanover Insurance Company,
                              Index No. 2:19-cv-02232

      Dear Judge Shields :

             As you are aware, this firm represents Plaintiffs Cary Scott Goldinger and the
      Law Office of Cary Scott Goldinger (collectively, "Goldinger") in the above-referenced
      action. We write in furtherance of your Order dated June 20, 2019 (ECF No. 15),
      requiring the parties to provide an update regarding efforts to resolve the above-
      referenced action.

              Goldinger and Defendant Hanover Insurance Company ("Hanover") are engaged
      in ongoing discussions regarding the possibility of engaging in a global mediation which
      would involve parties to the above-referenced coverage action (the "Coverage Action")
      as well as the underlying legal malpractice action entitled Marilyn Klugman Trust, by
      Ilene Klugman Ampel, as trustee, Ilene Klugman Ampel, in her individual capacity, and
      Kenneth Ampel v. Cary Scott Goldinger and Natalie Elisha, Index Number 716769/2018
      (the "Underlying Action"), which is pending in New York State Supreme Court, Queens
      County. Parties to the Underlying Action are amenable to such a mediation assuming
      logistics can be agreed upon and finalized. Because the plaintiffs and co-defendant to
      the Underlying Action are not subject to this Court's jurisdiction, the parties are
      reviewing private mediation options.

              Due to the complexity of this undertaking and the number of parties involved,
      Goldinger and Hanover respectfully request additional time to plan and schedule the
      global mediation. The parties will continue to keep the Court abreast of the parties'
      efforts to mediate and/or resolve the action.

                                                           Respectfully submitted,




                                                           Diana Shafter Gliedman
                                                      ''
New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
docs-1 00155719.1
